201 S.W.3d 67 (2006)
John C. DUVALL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86890.
Missouri Court of Appeals, Eastern District, Division Two.
September 12, 2006.
Mark A. Grothoff, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Asst. Attorney General, Jefferson City, MO, for respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
John C. Duvall (Movant) appeals from the denial, following an evidentiary hearing, *68 of a motion to vacate judgment and sentence under Rule 29.15. The convictions sought to be vacated were for three counts of statutory sodomy in the first degree, Section 566.062, RSMo 2000, for which Movant was sentenced to three consecutive terms of fifteen years' imprisonment. On appeal, Movant argues the motion court erred in denying his Rule 29.15 motion because he was abandoned by post-conviction counsel. Movant also argues the motion court erred in proceeding with an evidentiary hearing with John Lynch (Lynch) representing Movant because Movant had fired Lynch as his private counsel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).